DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-19 are pending as amended on 2/26/2021.
This application is a continuation of abandoned application 14/963114.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 11, 12 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raemakers-Franken et al (US 2007/0254341) in view of Nakamura et al (US 5912113).
As to claims 1, 7, 11 and 12, Franken discloses a method for preparing caprolactam from 6-aminocaproic acid (6-ACA) [0001]. Franken discloses preparing 6-aminocaproic acid by biotransformation [0010]. In particular, Franken teaches treating 6-aminohex-2-enoic acid (6-AHEA) with an enzyme to synthesize 6-ACA [0011, 0023-4]. The process is preferably carried out in a host cell [0032-3]. As evidenced by the instant specification at p 3 (line 1), cells are a type of biomass. Therefore, Franken discloses a process wherein the culture medium used in the production of 6-ACA contains biomass (cells). 
Franken teaches a preferred embodiment for precursor fermentation of 6-ACA starting from 6-AHEA using an enzyme having α,β-enoate reductase activity towards 6-AHEA [0044], and in a most preferred embodiment, the precursor fermentation is performed in a microorganism wherein 6-AHEA is formed in vivo (i.e., using living cells [0005]), such that the formation of 6-ACA is a biotransformation into 6-ACA starting from any suitable carbon source [0032-33, 0045]. Franken teaches several suitable carbon sources, including many carbohydrates [0046], and names most preferable carbon sources including glucose, pentoses and hexoses (carbohydrates) [0047, 0128]. Franken teaches that mixtures of any of the disclosed compounds can be used [0046]. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out a process utilizing a mixture of carbon sources, as disclosed by Franken, by utilizing a mixture comprising any two of the carbon sources named by Franken in [0046], including two carbohydrates, in order to achieve the biochemical synthesis of 6-ACA disclosed Franken. Case law has established that it is prima facie obvious to combine prior art elements according to known methods to yield predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
As to the recovery of 6-ACA from a culture medium:
Franken fails to specifically teach recovering 6-ACA from a culture medium comprising biomass and carbohydrate. However, Franken teaches an example wherein 6-ACA is formed in vivo from 6-AHEA such that a culture medium contains product 6-ACA and cells [0130-131]. Prior to cyclization of 6-ACA product into caprolactam, cells were removed from a sample containing 6-ACA by centrifugation [0131].  Therefore, when producing 6-ACA in a culture medium comprising biomass (cells) and carbohydrate (i.e., in a process wherein precursor fermentation is performed in a microorganism wherein 6-AHEA is formed in vivo utilizing carbohydrates as a carbon source, as disclosed by Franken), it would have been obvious to one having ordinary skill in the art at the time the present invention was made to have recovered the 6-ACA (from the culture medium comprising biomass and carbohydrate) by centrifugation (as exemplified by Franken), in order to reduce the content of impurities (cells) prior to cyclization into caprolactam.
As to the formation of caprolactam from the recovered 6-ACA: 
Franken further teaches that processes for cyclization of 6-ACA are known to the skilled man, and refers to a process wherein 6-ACA is treated with superheated steam at a temperature of 270 to 400 C and a pressure in the range of 0.5 to 2 MPa [0003]. Franken fails to specifically teach cyclization of 6-ACA recovered from a culture medium comprising biomass and carbohydrate utilizing the method described in [0003]. However, it would have been obvious to one having ordinary skill in the art at the time the present invention was made to have utilized any known process to cyclize Franken's 6-ACA, particularly the process in [0003] which was explicitly cited by Franken, in order to provide a useful monomer (caprolactam) for the preparation of polyamide. 
As to the weight ratio of total carbohydrate to 6-ACA in the recovered 6-ACA-containing mixture:
Franken fails to specifically teach the carbohydrate concentration during the conversion of 6-AHEA to 6-ACA and in the recovered 6-ACA-containing mixture.
Nakamura teaches a method for aerobically cultivating yeast or bacteria in a culture medium wherein the carbon source concentration is maintained at a constant low level of under 5 g/l (abstract; col 20, lines 22-27). Nakamura teaches that for purposes of producing various substances by fermentation, carbon sources such as sugar are used as the main raw material (col 1, lines 34-41). Nakamura teaches that it is necessary to keep the concentration of carbon source such as sugars in the cultivation vessel at a level as low as possible during the feeding of the culture in order to prevent substrate inhibition by the carbon source, to reduce the loss of the raw carbon source, to easily isolate the product from the final fermentation broth, and to prevent environmental pollution of the remaining carbon source contained in waste liquid that remains after the product is isolated (col 1, lines 42-53). Nakamura teaches a method wherein sugar concentration is controlled to 0 to 2 g/l with good accuracy (col 9, lines 56-64). 
In light of Nakamura’s disclosure, the person having ordinary skill in the art would have been motivated to reduce the carbon source (e.g., carbohydrates) concentration in a fermentation culture medium to an appropriate low level under 5 g/l in order to prevent substrate inhibition by the carbon source, to reduce the loss of the raw carbon source, to easily isolate the product from the final fermentation broth, and to prevent environmental pollution of the remaining carbon source contained in waste liquid that remains after the product is isolated. It would have been obvious to one having ordinary skill in the art, therefore, to have prepared 6-ACA utilizing a culture medium comprising cells and carbohydrates as a carbon source (according to the process suggested by Franken) by controlling the carbohydrate carbon source in the culture medium to an appropriate concentration lower than 5 g/l, such as between 0 and 2 g/l, as taught by Nakamura, including controlling the concentration to a low level which corresponds to a carbohydrate/6-ACA weight ratio in the resulting recovered mixture within the presently recited range of 0.03 or less.
As to claims 2-4, modified Franken suggests a method according to claim 1, as set forth above. As established above, one having ordinary skill in the art would have been motivated to prepare 6-ACA utilizing a culture medium comprising cells and carbohydrates as a carbon source (according to the process suggested by Franken) by controlling the carbohydrate carbon source in the culture medium to an appropriate concentration lower than 5 g/l, such as between 0 and 2 g/l, as taught by Nakamura. A concentration of less than 5 g/l corresponds to the range recited in claim 2, and a concentration of less than 2 g/l corresponds to the range recited in claim 3. Furthermore, case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared 6-ACA utilizing a culture medium according to modified Franken comprising any appropriate concentration of carbohydrate carbon source within Nakamura’s range of lower than 5 g/l, such as between 0 and 2 g/l, as established above, including concentrations of less than 0.5 g/l as recited in claim 4. 
As to claims 5, 6, 16 and 17, modified Franken suggests a method according to claim 1-4, as set forth above. As evidenced by the discussion above, modified Franken suggests a method wherein 6-ACA is prepared in vivo (i.e., microbiologically), and further wherein the concentration of carbohydrate carbon source in the culture medium is limited to a particular range, including ranges as presently recited (i.e., the process is carried out under carbon-limited conditions). Given that Nakamura teaches that the control of carbon source concentration to be as low as possible is advantageous for easily isolating the product from the final fermentation broth, and for preventing environmental pollution of remaining carbon source (col 1, lines 49-53), the person having ordinary skill in the art would have been motivated to end the process of modified Franken at a carbon source concentration as low as possible (e.g., in order to easily isolate product and to prevent environmental pollution). It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out the process of modified Franken by limiting the carbohydrate concentration to as low a level as possible throughout the process, including by ending the process under the carbon-limited conditions utilized throughout the process. 
As to claims 8 and 18, modified Franken suggests a process according to claim 1, as set forth above. As discussed, modified Franken suggests a process comprising removing cells by centrifugation to recover samples containing 6-ACA. Therefore, in the process of modified Franken, samples containing 6-ACA are separated from protein (e.g., cellular protein) during the centrifugation step.
As to claim 15, modified Franken suggests a process according to claim 1, as set forth above. Franken further teaches that caprolactam is the basis for nylon-6 production [0001]. It would have been obvious to one having ordinary skill in the art at the time the present invention was made, therefore, to have polymerized the caprolactam product formed in the process of modified Franken in order to provide nylon-6.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raemakers-Franken et al (US 2007/0254341) in view of Nakamura et al (US 5912113), and further in view of Burgard et al (US 2009/0047719). 
The above rejection of claims 1 and 8 over Franken and Nakamura is incorporated here by reference.
As set forth above, modified Franken suggests a process according to claim 8 wherein samples containing 6-ACA are separated from protein (e.g., cellular protein) by centrifugation [0123-4].
Franken fails to specifically name ultrafiltration as a method for recovering 6-ACA from the cell-containing culture medium.
Burgard discloses a method of using microorganisms to produce desired chemical compounds (e.g., 1,4-butanediol and gamma-butyrolactone) [0001, 0002, 0008]. Burgard teaches that both centrifugation and ultrafiltration are well known methods in the art for separating the desired compound (gamma-butyrolactone) from other components in the culture [0073]. The person having ordinary skill in the art would have been motivated to substitute the centrifugation method utilized by Franken to separate the desired 6-ACA product from the cells in the culture medium with any other method which was well known in the art for separating desired compounds from a culture medium, including ultrafiltration, e.g. based on equipment availability. It would have been obvious to one having ordinary skill in the art at the time the present invention was made therefore, to have separated 6-ACA from the cells in the culture medium in the process of modified Franken using ultrafiltration, thereby arriving at the presently recited method. Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B).

Claims 10 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raemakers-Franken et al (US 2007/0254341) in view of Nakamura et al (US 5912113), and further in view of Buijs et al (6194572). 
The above rejection of claim 1 over Franken and Nakamura is incorporated here by reference.
Modified Franken fails to specifically disclose subjecting the 6-ACA to a water removal step prior to cyclizing.
As set forth above, modified Franken suggests a process according to claim 1, including a teaching that processes for cyclization of 6-ACA are known to the skilled man. Franken refers to a process wherein 6-ACA is treated with superheated steam at a temperature of 270 to 400 C and a pressure in the range of 0.5 to 2 MPa [0003]. Franken specifically cites Buijs et al (US 6194572) as describing such a process.
Buijs teaches that the amount of water in the starting mixture (i.e., the mixture comprising 6-ACA to be cyclized) is preferably as low as possible (col 4, lines 24-35). Buijs exemplifies processes wherein water is removed in a film evaporator (e.g., col 7, lines 23-28). Given that Franken cites Buijs for the process of cyclizing 6-aminocaproic acid to caprolactam, and given Buijs teaching that water in the starting mixture should be as low as possible, it would have been obvious to one having ordinary skill in the art at the time the present invention was made to have subjected the 6-ACA in the process suggested by modified Franken to a water removal step prior to cyclizing, in order to follow Buijs' disclosure to obtain successful conversion to caprolactam.
As to claim 13, modified Franken suggests a process according to claim 1, including a teaching that processes for cyclization of 6-ACA are known to the skilled man. Franken refers to a process wherein 6-ACA is treated with superheated steam at a temperature of 270 to 400 C and a pressure in the range of 0.5 to 2 MPa [0003]. Franken cites Buijs et al (US 6194572) as describing such a process. Franken fails to specifically teach a distillation step.
However, Buijs teaches that caprolactam can be purified by distillation (col 5, line 65). Given that Franken cites Buijs for the process of cyclizing 6-aminocaproic acid to caprolactam, and given Buijs’ teaching that caprolactam can be isolated by distillation, it would have been obvious to one having ordinary skill in the art at the time the present invention was made to have isolated the caprolactam in the process of modified Franken utilizing distillation, as taught by Buijs, in order to obtain desired product at the desired level of purity.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raemakers-Franken et al (US 2007/0254341) in view of Nakamura et al (US 5912113), and Buijs et al (6194572), and further in view of Agterberg et al (US 6323341).
The discussion above with regard to the rejection of claims 10 and 13 over Franken, Nakamura and Buijs is incorporated here by reference. Modified Franken suggests a process according to claim 13, as set forth above. As noted above, Franken cites Buijs et al (US 6194572) as describing a process for cyclizing 6-ACA to produce caprolactam, and Buijs teaches that caprolactam can be purified by distillation (col 5, line 65) or by crystallizing (col 6, lines 7-11). Buijs fails to specifically name a purification method wherein the caprolactam is subject to distillation to separate lower and higher boiling compounds, and then subject to crystallization. However, Buijs further teaches that caprolactam can be purified by methods known for purifying caprolactam obtained by Beckmann rearrangement, and specifically cites US 5496941 (Ritz et al) as disclosing an exemplary method (col 5, lines 50-54). 
Like Buijs, Agterberg teaches that Ritz ('941) describes a purification of crude caprolactam. Agterberg teaches that caprolactam prepared by cyclization of 6-ACA cannot be effectively purified with this method (col 1, lines 7-27). Agterberg teaches that purification is achieved by subjecting the crude caprolactam to a crystallization process (col 1, lines 36-42 and lines 57-65), and, in examples (e.g. example III, col 4), pure caprolactam crystals are obtained. Agterberg further teaches that preferably, light (lower boiling) and heavy (higher boiling) fractions are separated (e.g., by distillation) from the crude caprolactam process stream to give the crude caprolactam to be fed to the crystallization section (col 3, lines 45-60). See also col 4, lines 40-53 (example III; Agterberg exemplifies removal of lights and heavies by distillation prior to crystallization of crude caprolactam).
In light of the discussion above, it would have been obvious to one having ordinary skill in the art at the time the present invention was made to have cyclized 6-ACA to produce caprolactam, using the method of modified Franken, and to have purified the resulting crude caprolactam utilizing distillation and crystallization steps, as disclosed by Agterberg, in order to improve the purity of the obtained caprolactam product.

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raemakers-Franken et al (US 2007/0254341) in view of Nakamura et al (US 5912113), and further in view of Rusu et al (Caprolactam-Laurolactam (Nylon 6/12) Copolymers: Synthesis and Characterization. 2004. High Performance Polymers, 16(4), 569–584). 
The above rejection of claims 1 and 15 over Franken and Nakamura is incorporated here by reference.
As to claim 19, modified Franken suggests a process according to claims 1 and 15.  As established forth above. Franken teaches that caprolactam is the basis for nylon-6 production [0001]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the present invention was made to have polymerized the caprolactam product formed in the process of modified Franken in order to form a nylon polymer. However, modified Franken fails to specifically disclose polymerizing caprolactam in the presence of further polymerizable compound(s) to form a nylon copolymer. 
Rusu teaches that nylon-6 has desirable and undesirable properties, and that several researchers have reported synthesis of different nylons by copolymerization in order to change the properties of polymers and render them suitable for a particular application. Rusu teaches incorporating laurolactam into the nylon 6 chain in order to improve water absorption, impact strength and chemical resistance (p 570, top half). 
In light of Rusu’s disclosure, the person having ordinary skill in the art would have been motivated to polymerize caprolactam in the presence of laurolactam in order to render the polymer suitable for particular applications, particularly, in order to improve the water absorption, impact strength and chemical resistance of the polymer. It would have been obvious to one having ordinary skill in the art, therefore, to have polymerized the caprolactam product formed in the process of modified Franken in the presence of laurolactam (i.e., a further polymerizable compound), as disclosed in Rusu, in order to improve the water absorption, impact strength and chemical resistance of the polymer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766